UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2009 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 000-33173 Moller International, Inc. (Exact name of registrant as specified in its charter) California 68-0006075 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 1222 Research Park Drive, Davis CA 95618 (Address of Principal Executive Office) (Zip Code) Registrant’s telephone number, including area code: (530) 756-5086 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2)has been subject to such filing requirements for the past 90 days.Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨ Nox At February 12, 2010, there were 47,829,874 shares of common stock outstanding. TABLE OF CONTENTS Page # PART I - FINANCIAL INFORMATION ITEM 1– FINANCIAL STATEMENTS Unaudited Consolidated Balance Sheets as of December 31, 2009 and June 30, 2009 1 Unaudited Consolidated Statements of Operations for three- and six-months ended December 31, 2009 and December 31, 2008 2 Unaudited Consolidated Statements of Cash Flows for the three- and six-months ended December 31, 2009 and December 31, 2008 3 Notes to Consolidated Unaudited Financial Statements 4 ITEM 2 – MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 6 ITEM 3 – QUALITATIVE AND QUANTITATIVE FACTORS CONCERNING MARKET RISKS 7 ITEM 4 T – CONTROLS AND PROCEDURES 7 PART II - OTHER INFORMATION ITEM 1 - Legal Proceedings 8 ITEM 2 - Unregistered Sales of Equity Securities and Use of Proceeds 8 ITEM 3 - Defaults upon Senior Securities 8 ITEM 4 - Submission of Matters to a Vote of Security Holders 8 ITEM 5 - Other Matters 8 SIGNATURES 9 EXHIBITS Exhibit 31.1Certification Pursuant to Section 302 of the Sarbanes Oxley Act 10 Exhibit 31.2Certification Pursuant to Section 302 of the Sarbanes Oxley Act 11 Exhibit 32.1Certification Pursuant to Section 906 of the Sarbanes Oxley Act 12 Exhibit 32.2Certification Pursuant to Section 906 of the Sarbanes Oxley Act 13 PART I - FINANCIAL INFORMATION ITEM 1 – FINANCIAL STATEMENTS MOLLER INTERNATIONAL, INC. CONSOLIDATED BALANCE SHEET Unaudited December 31, 2009 June 30, 2009 ASSETS CURRENT ASSETS Cash $ 50,694 $ 3,276 Advances to Employees 588 639 Accounts Receivable Other 441 441 Total current assets $ 51,723 $ 4,356 PROPERTY AND EQUIPMENT $ 11,593 $ 11,214 OTHER ASSETS 319 353 Total assets $ 63,635 $ 15,923 LIABILITIES AND DEFICIT IN STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ 637,159 $ 644,099 Accrued liabilities 466,560 469,130 Accrued liabilities-related parties 521,856 486,984 Accrued liabilities-majority shareholder 3,294,077 2,887,346 Notes payable-other 978,182 978,182 Note payable - majority shareholder 3,205,552 3,105,357 Notes payable - minority shareholders 100,665 369,307 Notes payable - related parties 1,735,645 1,735,766 Deferred wages 335,780 309,643 Customer deposits 394,767 394,767 Total current liabilities $ 11,670,243 $ 11,380,581 LONG TERM LIABILITIES Deferred wages and interest - majority shareholder $ 1,256,668 $ 1,085,414 Total liabilities $ 12,926,911 $ 12,465,995 DEFICIT IN STOCKHOLDERS' EQUITY Common stock, authorized, 150,000,000 shares, no par value 47,767,916 and 45,980,565 issued and outstanding respectively $ 33,084,880 $ 32,712,733 Accumulated deficit (45,948,156 ) (45,162,805 ) Total deficit in stockholders' equity $ (12,863,276 ) $ (12,450,072 ) $ 63,635 $ 15,923 See accompanying notes to unaudited consolidated financial statements. 1 MOLLER INTERNATIONAL, INC. CONSOLIDATED STATEMENTS OF OPERATIONS Unaudited Three Months Ended Six Months Ended December 31, 2009 December 31, 2008 December 31, 2009 December 31, 2008 REVENUE Revenues- related parties $ 99,924 $ 123,745 $ 147,190 $ 126,596 Other revenue 3,601 200 6,734 200 Total revenues 103,525 123,945 153,924 126,796 COST OF REVENUE Direct project expenses - 34,352 696 99,655 Gross Profit 103,525 89,593 153,228 27,141 OPERATING EXPENSES Selling, general and administrative 242,887 270,335 388,377 539,040 Rent expense to majority shareholder 132,275 132,037 264,549 264,073 Depreciation and amortization - 180 - 360 Total operating expenses 375,162 402,552 652,926 803,473 Operating Loss (271,637 ) (312,959 ) (499,698 ) (776,332 ) OTHER INCOME (EXPENSES) Other income 150 - 150 - Interest expense (70,893 ) (20,422 ) (127,472 ) (67,748 ) Interest expense- majority shareholder (80,314 ) (92,970 ) (158,331 ) (183,465 ) Total other income (expenses) 151,057 113,392 285,653 251,213 NET INCOME (LOSS) (422,694 ) (426,351 ) (785,351 ) (1,027,545 ) Loss per common share, basic and diluted $ (0.01 ) $ (0.01 ) $ (0.02 ) $ (0.02 ) Weighted average common shares outstanding 47,731,839 45,812,228 47,608,932 45,774,858 See accompanying notes to unaudited consolidated financial statements. 2 Moller International Inc. Consolidated Statement of Cash Flows Unaudited Six Months Ended December 31, December 31, 2009 2008 Cash Flows From Operating Activities Net Loss $ (785,351 ) $ (1,027,545 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation expense - 360 Stock based compensation 76,986 193,664 Imputed interest 22,661 - Change in operating assets and liabilities: Accounts receivable 51 2,831 Accounts payable (6,940 ) (13,922 ) Accrued liabilities–related parties 441,603 355,925 Accrued liabilities (2,570 ) 14,476 Other liabilities 197,391 272,833 Other assets (345 ) 814 Net Cash Used in Operating Activities $ (56,514 ) $ (200,564 ) Cash Flows Provided from Financing Activities Borrowing from related party debt 126,268 204,821 Borrowing on note payable - 20,104 Payments related party note payable (22,336 ) (23,890 ) Net Cash Provided from Financing Activities $ 103,932 $ 201,035 Net increase in cash 47,418 471 Cash Balance at Beginning of Period $ 3,276 - Cash Balance at End of Period $ 50,694 $ 471 Supplemental Disclosure of Non-Cash Financing Activities: Contributed capital in the form of common shares $ 30,319 $ 66,500 Shares issued as repayment of debt $ 272,500 $ - See accompanying notes to unaudited consolidated financial statements. 3 Moller International, Inc. Notes To
